SUMMARY ORDER

Appellant Christian Erik Williams, pro se, appeals from the December 16, 2005 order of the United States District Court of the Southern District of New York (Daniels, J.) granting defendants-appel-lees’ motion for summary judgment. Williams asserts violations of New York City and State anti-discrimination law, intentional and negligent infliction of emotional distress, and libel, slander and defamation of character. We assume the parties’ familiarity with the underlying facts and procedural history of the case.
We review an order granting summary judgment de novo and ask whether the District Court properly concluded that there were no genuine issues of material fact and that the moving party was entitled to judgment as a matter of law. Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). In determining whether there are genuine issues of material fact, we are “required to resolve all ambiguities and draw all permissible factual inferences in favor of the party against whom summary judgment is sought.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (internal quotations omitted).
On appeal, Williams argues that the district court erred in allowing his counsel to withdraw from the case, rather than removing counsel for cause. Williams claims that the District Court’s decision impaired his ability to obtain new counsel. However, the record on appeal demonstrates that Williams joined the motion to withdraw and fails to show that he was prejudiced by his counsel’s withdrawal. Accordingly, we do not find that the district court acted improperly.
Williams also claims that a letter from appellee John R. Vega to Williams’s trial counsel, written while counsel was still representing Williams, undermined the relationship between Williams and his attorney. We disagree. Williams offers no evidence to support his assertion and abandons the argument after a one-sentence claim in his brief. Further, the record establishes that Vega wrote the letter in response to Williams’ post-termination complaints about his treatment at J.P. Morgan and its predecessor. We find that Williams’ claim lacks merit.
With respect to Williams’ remaining claims, we have reviewed the magistrate judge’s report and recommendation, and the District Court’s order adopting the report, and find no infirmity in the judgment.
For the foregoing reasons, we AFFIRM the judgment of the District Court.